                                                                                                  United States District Court
                                                                                                    Southern District of Texas

                                                                                                       ENTERED
                                UNITED STATES DISTRICT COURT                                        February 12, 2020
                                 SOUTHERN DISTRICT OF TEXAS                                         David J. Bradley, Clerk
                                     VICTORIA DIVISION

UNITED STATES OF AMERICA,                               §
 Plaintiff/Respondent,                                  §
                                                        §
        v.                                              §               CRIMINAL NO. 6:16-89
                                                        §               CIVIL NO. 6:19-78
MARCO ANTONIO NAVARRO,                                  §
 Defendant/Movant.                                      §

                               MEMORANDUM OPINION & ORDER

        On July 18, 2019, the Clerk received a letter motion from Defendant/Movant Marco

Antonio Navarro seeking to vacate his sentence and conviction under the Supreme Court’s recent

decision in Rehaif v. United States, 139 S.Ct. 2191 (2019). D.E. 34. The Court issued a Castro

Order ordering Movant to advise the Court within 30 days whether he wanted his letter to be

characterized as a motion pursuant to 28 U.S.C. § 2255 and, if he did, to file an amended § 2255

motion with all claims using the standard form. D.E. 35. Movant filed an amended § 2255 motion

and response to the Court’s Castro Order on August 17, 2019 (D.E. 37, 38), to which the

Government responded (D.E. 43).

I. BACKGROUND

        In 2017, Movant pled guilty to being a felon in possession of four firearms and ammunition

in violation of 18 U.S.C. §§ 922(g)(1) and 924(a)(2) (Count 1)1 and possession with intent to

distribute approximately 44.22 grams of methamphetamine in violation of 21 U.S.C. §§ 841(a)(1)

and 841(b)(1)(C) (Count 2). His plea was pursuant to a written plea agreement in which he waived




         1. Count 1 included the following firearms and ammunition: (1) a Springfield XD-40, .40 caliber semi-
automatic pistol; (2) twelve rounds of Smith and Wesson .40 caliber ammunition; (3) a Smith and Wesson .38
special caliber revolver; (4) a Taurus .38 caliber revolver; (5) six rounds of .38 caliber ammunition; (6) a Smith
and Wesson, .380 caliber semi-automatic pistol; (7) five rounds of Sellier and Bellot (S&B) 9mm ammunition; and
8) one round of Remington-Peters .380 caliber ammunition

                                                        1
his right to appeal or collaterally attack his conviction or sentence, except to raise a claim of

ineffective assistance of counsel. D.E. 9 ¶ 7. He was sentenced to 120 months on each count, to be

served concurrently.

       Despite the waiver of appeal contained in his plea agreement, Movant appealed to the Fifth

Circuit Court of Appeals. Navarro v. United States, U.S.C.A. No. 17-40646. His appellate counsel

filed a brief pursuant to Anders v. California, 386 U.S. 738 (1967), in which he analyzed the record

and issues, concluded that there were no non-frivolous issues to appeal, and requested to withdraw

as attorney of record. The Fifth Circuit concurred and affirmed Movant’s judgment and conviction

on April 17, 2018. He did not file a petition for certiorari.

       Movant filed his original letter motion on July 15, 2019, and his amended § 2255 motion

on August 17, 2019.

II. MOVANT’S ALLEGATIONS

       Movant’s original letter motion alleges that his conviction for being a felon in possession

of firearms and ammunition is unconstitutional under Rehaif. In his amended § 2255 motion,

Movant repeats his Rehaif claim and further alleges that: (1) his trial counsel was ineffective and

coerced him to plead guilty by promising him a 48-month sentence and (2) his sentence was

miscalculated based on actual methamphetamine, rather than a mixture or substance containing

methamphetamine.

III. ANALYSIS

       A. 28 U.S.C. § 2255

       There are four cognizable grounds upon which a federal prisoner may move to vacate, set

aside, or correct his sentence: (1) constitutional issues, (2) challenges to the district court’s

jurisdiction to impose the sentence, (3) challenges to the length of a sentence in excess of the



                                                  2
statutory maximum, and (4) claims that the sentence is otherwise subject to collateral attack. 28

U.S.C. § 2255; United States v. Placente, 81 F.3d 555, 558 (5th Cir. 1996). “Relief under 28 U.S.C.

§ 2255 is reserved for transgressions of constitutional rights and for a narrow range of injuries that

could not have been raised on direct appeal and would, if condoned, result in a complete

miscarriage of justice.” United States v. Vaughn, 955 F.2d 367, 368 (5th Cir. 1992) (per curiam).

In addition, “a collateral challenge may not do service for an appeal.” United States v. Frady, 456

U.S. 152, 165 (1982).

         B. Statute of Limitations

         A motion made under § 2255 is subject to a one-year statute of limitations, which, in most

cases, begins to run when the judgment becomes final. 28 U.S.C. § 2255(f).2 The Fifth Circuit and

the Supreme Court have held that a judgment becomes final when the applicable period for seeking

review of a final conviction has expired. Clay v. United States, 537 U.S. 522, 531–32 (2003);

United States v. Gamble, 208 F.3d 536, 536–37 (5th Cir. 2000) (per curiam). Movant’s conviction

became final on July 16, 2018, the last day to file a timely petition of certiorari with the Supreme

Court.

         Movant’s original letter motion, which alleges that his conviction for being a felon in

possession of firearms and ammunition is unconstitutional under Rehaif, was filed on July 15,


         2. The statute provides that the limitations period shall run from the latest of:

                  (1) the date on which the judgment of conviction becomes final;
                  (2) the date on which the impediment to making a motion created by governmental
                  action in violation of the Constitution or laws of the United States is removed, if the
                  movant was prevented from filing by such governmental action;
                  (3) the date on which the right asserted was initially recognized by the Supreme Court,
                  if the right has been newly recognized by the Supreme Court and made retroactively
                  applicable to cases on collateral review; or
                  (4) the date on which the facts supporting the claim or claims presented could have
                  been discovered through the exercise of due diligence.

28 U.S.C. § 2255(f).


                                                           3
2019, and is therefore timely. However, Movant’s claims alleging ineffective assistance of counsel

and sentencing miscalculation—filed August 17, 2019—involve different factual and legal

questions than his original claim under Rehaif. These claims therefore do not relate back to

Movant’s original § 2255 motion and are time barred under AEDPA. See Mayle v. Felix, 545 U.S.

644, 657–59 (2005).

       C. Waiver

       Under the terms of his written plea agreement Movant waived his right to collaterally attack

his conviction or sentence under § 2255 except to raise a claim of ineffective assistance of counsel.

However, the Government has not moved to enforce the waiver in this case.

       D. Rehaif

       Movant states that his conviction under 18 U.S.C. §§ 922(g) and 924(a)(2) is

unconstitutional in light of the Supreme Court’s recent decision in Rehaif v. United States, 139

S.Ct. 2191 (2019), because the Government “[m]ust present to [the] court I knew 18 U.S.C. 922(g)

was a law and that I fit into that certain category of defendants—violation of due process of law.”

D.E. 37, p. 4. Movant further states that he was “never informed that there was a federal law 18

USC 922(g) and that he fit into a certain category of individuals barred under federal law from

possessing a firearm.” D.E. 38, p. 1.

       18 U.S.C. § 922(g) provides that “[i]t shall be unlawful” for certain individuals to possess

firearms, including convicted felons, mentally ill persons found by a court to present a danger to

the community, stalkers, harassers, perpetrators of domestic violence, unlawful drug users, and

illegal aliens. Section 924(a)(2) adds that anyone who “knowingly violates” § 922(g) shall be fined

or imprisoned for up to 10 years. 18 U.S.C. § 924(a)(2). The defendant in Rehaif challenged his




                                                 4
conviction under 18 U.S.C. § 924(a)(2) on the grounds that he did not know he was an illegal alien

at the time he possessed a firearm.2 The Supreme Court held:

         The question here concerns the scope of the word “knowingly.” Does it mean that
         the Government must prove that a defendant knew both that he engaged in the
         relevant conduct (that he possessed a firearm) and also that he fell within the
         relevant status (that he was a felon, an alien unlawfully in this country, or the like)?
         We hold that the word “knowingly” applies both to the defendant’s conduct and to
         the defendant’s status. To convict a defendant, the Government therefore must
         show that the defendant knew he possessed a firearm and also that he knew he had
         the relevant status when he possessed it.

Rehaif, 139 S.Ct. at 2194.

         Movant’s Rehaif claim fails for a number of reasons. First, “the Supreme Court did not

announce a new rule made retroactive in Rehaif; rather, Rehaif merely interpreted the statute, §

922(g), to require the government to show that the defendant knew he possessed a firearm and that

he had the relevant status when he possessed it.” Nixon v. United States, 2019 WL 6498088, at *3

(N.D. Tex. Dec. 3, 2019) (citing In re Palacios, 931 F.3d 1314, 1315 (11th Cir. 2019) (Rehaif did

not announce a new rule of constitutional law made retroactive to cases on collateral review)).

Next, contrary to Movant’s assertions, Rehaif merely held that a defendant must be aware of his

relevant status, not that his status made it illegal for him to possess a firearm under § 922(g). See

United States v. Bowens, 938 F.3d 790, 797 (6th Cir. 2019) (“[I]n a prosecution under § 922(g)(3),

the Government arguably must prove that defendants knew they were unlawful users of a




          2. Rehaif entered the United States on a nonimmigrant student visa to attend university, but after he received
poor grades, the university dismissed him and told him that his immigration status would be terminated unless he
transferred to a different university or left the country. He did neither. After Rehaif later visited a firing range and shot
two firearms, the Government prosecuted him for possessing firearms as an alien unlawfully in the United States, in
violation of § 922(g) and § 924(a)(2). At the close of trial, the judge instructed the jury (over Rehaif's objection) that
the “United States is not required to prove” that Rehaif “knew that he was illegally or unlawfully in the United States.”
The jury returned a guilty verdict, and Rehaif was sentenced to 18 months’ imprisonment. Rehaif appealed, arguing
that the judge erred in instructing the jury that it did not need to find that he knew he was in the country unlawfully.
The Eleventh Circuit concluded that the jury instruction was correct and affirmed Rehaif's conviction.

                                                             5
controlled substance, but not, as defendants appear to argue, that they knew unlawful users of

controlled substances were prohibited from possessing firearms under federal law”).

       Finally, Movant’s claim that he was unaware he was a convicted felon is belied by the

record. See United States v. Hollingshed, 940 F.3d 410, 416 (8th Cir. 2019) (fact that defendant

served more than five years in prison, combined with a jailhouse phone call in which he attempted

to find someone else to claim ownership of the firearm, showed he knew he had been convicted of

“a crime punishable by imprisonment for a term exceeding one year” when he possessed a firearm).

In pleading guilty, Movant confirmed he had a prior conviction for engaging in organized criminal

activity and was sentenced to 10 years in prison. 1/3/2017 Rearraign. Hrg. Tr., D.E. 25 pp. 24:18–

25:12. He further stated at sentencing, “I was sentenced to prison, and when I got out of prison,

they had me in a safe cell, meaning a cell by yourself for a couple of years.” 6/5/2017 Sent. Hrg.

Tr., D.E. 26. pp. 13:16-18. Movant stated that he “didn’t have no guns when [he] walked out of

prison. I only bought those guns afterwards. . . . That don’t make it right, you know. I’m wrong.”

Id. at 14:4-11. Movant submitted a statement in support of acceptance of responsibility admitting

that he “knowingly possessed a firearm and ammunition while a convicted felon. . . . I knew I was

breaking the law by doing this. I am very remorseful for my conduct.” PSR, D.E. 11 ¶ 16. He also

stated to Probation Officers that he tried to hide the firearms and ammunition after being notified

police were approaching and that he had considered going on the run or getting in a shoot-out with

law enforcement. Id. ¶11.

       In sum, even if Rehaif did announce a new rule of constitutional law made retroactive on

collateral review, Movant would not be entitled to relief because the record conclusively

demonstrates that he knew he was a convicted felon and was acting unlawfully by possessing

firearms and ammunition. Accordingly, this claim is dismissed.



                                                6
IV. CERTIFICATE OF APPEALABILITY

       An appeal may not be taken to the court of appeals from a final order in a habeas corpus

proceeding “unless a circuit justice or judge issues a certificate of appealability.” 28 U.S.C. §

2253(c)(1)(A). Although Movant has not yet filed a notice of appeal, the § 2255 Rules instruct this

Court to “issue or deny a certificate of appealability when it enters a final order adverse to the

applicant.” Rule 11, § 2255 RULES.

       A certificate of appealability (COA) “may issue. . . only if the applicant has made a

substantial showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). “The COA

determination under § 2253(c) requires an overview of the claims in the habeas petition and a

general assessment of their merits.” Miller-El v. Cockrell, 537 U.S. 322, 336 (2003). To warrant a

grant of the certificate as to claims denied on their merits, “[t]he petitioner must demonstrate that

reasonable jurists would find the district court’s assessment of the constitutional claims debatable

or wrong.” Slack v. McDaniel, 529 U.S. 473, 484 (2000). This standard requires a § 2255 movant

to demonstrate that reasonable jurists could debate whether the motion should have been resolved

differently, or that the issues presented deserved encouragement to proceed further. United States

v. Jones, 287 F.3d 325, 329 (5th Cir. 2002) (relying upon Slack, 529 U.S. at 483–84). As for claims

that the court rejects solely on procedural grounds, the movant must show that “jurists of reason

would find it debatable whether the petition states a valid claim of the denial of a constitutional

right and that jurists of reason would find it debatable whether the district court was correct in its

procedural ruling.” Slack, 529 U.S. at 484.

       Based on the above standards, the Court concludes that Movant is not entitled to a COA

on any of his claims. That is, reasonable jurists could not debate the Court’s resolution of his

claims, nor do these issues deserve encouragement to proceed. See Jones, 287 F.3d at 329.



                                                  7
V. CONCLUSION

      For the foregoing reasons, Movant’s letter motion and amended motion under 28 U.S.C. §

2255 (D.E. 34, 37) are DENIED, and Movant is DENIED a Certificate of Appealability.

      It is so ORDERED this 11th day of February, 2020.




                                         ____________________________________
                                                    JOHN D. RAINEY
                                             SENIOR U.S. DISTRICT JUDGE




                                            8
